11/21/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0445


                                      DA 22-0445
                                   _________________

 N.B., K.M.B., K.R.B., and K.R.B.,

              Plaintiffs and Appellants,

       v.

 MONTANA DEPARTMENT OF PUBLIC                                       ORDER
 HEALTH AND HUMAN SERVICES, a Montana
 State Agency, VALLEY COUNTY, a Montana
 county, CYNDI BAILLARGEON, individually
 and as a DPHHS employee, and DOES 1-X,

              Defendants and Appellees.
                                _________________

       On October 19, 2022, the mediator for this appeal filed a report stating that the
case has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 November 21 2022